Citation Nr: 0216593	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  01-05 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for bursitis of 
the right shoulder, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for bursitis of 
the left shoulder, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1979 to March 
1987.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 2001 by the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The evidence requisite for an equitable disposition of 
the veteran's claims has been developed and obtained, and all 
due process concerns as to the development of his claims have 
been addressed.  

2.  Residuals of bursitis of the right shoulder are 
manifested by pain and limitation of motion of the right 
shoulder, but the limitation of motion does not more nearly 
approximate limitation at shoulder level; there is no 
malunion or nonunion of the scapula or clavicle.

3.  Residuals of bursitis of the left shoulder are manifested 
by pain and limitation of motion of the left shoulder, but 
the limitation of motion does not more nearly approximate 
limitation at shoulder level; there is no malunion or 
nonunion of the scapula or clavicle.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for residuals of bursitis of the right shoulder have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. § Part 
4, § 4.71a, Diagnostic Codes 5003, 5019, 5200-5203 (2002).

2.  The schedular criteria for a rating in excess of 10 
percent for residuals of bursitis of the left shoulder have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. § Part 
4, § 4.71a, Diagnostic Codes 5003, 5019, 5200-5203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending  38 U.S.C. § 5107, was intended to have 
retroactive effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the information 
necessary to substantiate his claim, by means of the 
discussions in the April 2001 statement of the case and the 
June 2001 supplemental statement of the case.  The RO 
explained its decision with respect to each issue, and 
invited the veteran to identify records that could be 
obtained to support his claims.  Under these circumstances, 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  The VCAA also requires VA to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the RO obtained the records 
of the veteran's treatment at VA and non-VA medical 
facilities.  The veteran was also examined for VA purposes in 
connection with this claim, and pertinent medical opinions 
were obtained addressing the specific questions at issue in 
this appeal.  

The veteran's representative notes on page two of the July 
2002 Appellant's Brief that the "instant appeal is fully 
developed and, as such, is now ready for final Board 
adjudicatory action."  There appears to be no other 
development left to accomplish, and under the foregoing 
circumstances, the Board considers the requirements of the 
VCAA to have been met.

II. Increased Ratings for Residuals of Bursitis in Right and 
Left Shoulder

In October 1987, the veteran was granted service connection 
for bilateral tendonitis of the shoulders and assigned a 
noncompensable (zero percent) rating under Diagnostic Code 
5024, effective from March 1987.  In a February 2001 
decision, subsequent to the veteran's claim for an increased 
rating, the RO recharacterized the veteran's rating for his 
bilateral shoulder disability.  The veteran was assigned two 
separate 10 percent ratings for bursitis of the right 
shoulder and left shoulder under Diagnostic Code 5019, 
effective from October 1999.  See 38 C.F.R. § 4.13 (2002).  
Separate 10 percent ratings in each shoulder were assigned 
for painful or limited motion of the shoulder joint.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran is currently rated as 10 percent under Diagnostic 
Code 5019 for residuals of bursitis in both his right and 
left shoulder.  

Under Diagnostic Code 5019, bursitis is rated on limitation 
of motion of the affected part, as degenerative arthritis.  
See 38 C.F.R. Part 4, § 4.71(a) Diagnostic Code 5019 (2002).  
Under Diagnostic Code 5003, degenerative arthritis is 
established by X-ray findings rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved in the veteran's claim.  
However, when the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent can be applied for each 
specific joint group affected by the limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  For the purpose of rating 
disability from arthritis, the shoulder is considered a major 
joint.  38 C.F.R. § 4.45(f).  A 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups, and 
there are occasional incapacitating exacerbations.  See 38 
C.F.R. Part 4, § 4.71a, Diagnostic Code 5003 (2002).

Under Diagnostic Code 5201, limitation of motion of the arm 
at the shoulder level warrants a 20 evaluation whether it is 
the major or minor extremity.  When motion is limited to 
midway between the side and shoulder level, a 30 percent 
evaluation is assigned for the major extremity and 20 percent 
for the minor extremity.  A 40 percent evaluation is 
warranted for the major extremity and 30 percent for the 
minor extremity when motion is limited to 25 degrees from the 
side.  See 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5201 
(2002).

Standard motion of the shoulder is from 0 to 180 degrees of 
flexion, 0 to 180 degrees of abduction, and internal and 
external rotation from 0 to 90 degrees.  38 C.F.R. §  4.71, 
Plate I (2002).

The evidence of record shows that the veteran is right-hand 
dominant.  His right shoulder is therefore considered to be 
the minor extremity for rating purposes.  38 C.F.R. § 4.69 
(2002).

In the August 2000 VA examination report, the veteran was 
diagnosed with bilateral bursitis in his shoulders.  The 
veteran complained of constant bilateral shoulder pain 
posteriorly beneath his shoulder blades.  The examiner stated 
in his August 2000 report that the veteran experienced 
tenderness to palpation posteriorly over the medial scapular 
borders.  The range of motion of the veteran's shoulders were 
recorded as forward flexion to 150 degrees, abduction to 135 
degrees, internal rotation to 60 degrees, and external 
rotation to 45 degrees.  The examiner noted that the 
veteran's range of motion results corresponded to his point 
of onset of pain.  It was reported that the veteran's 
strength, sensation, and deep tendon reflexes were normal.  
X-ray reports from August 2000 only showed a healed fracture 
of the left clavicle, which was due to a recent, nonservice-
connected motor vehicle accident.

Private treatment records dated in April 1999 from R.F.M., 
M.D., the veteran's private physician, show treatment for 
residuals of a recent, nonservice-related motor vehicle 
accident.  According to Dr. R.F.M.'s records, the veteran had 
bilateral shoulder pain and good motion bilaterally in 
shoulders.  The physician noted that the veteran had a lot of 
crepitation, a very tender Erb's point, and slight weakness 
on external rotation in the right shoulder but not in the 
left shoulder.  The veteran also experienced minimally 
positive impingement signs on both sides.  Magnetic resonance 
imagining (MRI) and electromyography (EMG) nerve conduction 
reports from April 1999 were both negative.  Treatment 
records from May 1999 show a diagnosis of snapping scapula 
and list symptoms of pain with abduction, medial border 
scapular tendonitis, and crepitance.  May 1999 X-ray reports 
of the scapula show no osteochondroma or other lesions in the 
subscapular space.  According to a May 2000 treatment record, 
the veteran experienced bilateral snapping scapula and 
tenderness in the parascapular region bilaterally with some 
crepitance.  Finally, according to a February 2001 treatment 
record, Dr. R.F.M. stated that the veteran complained of 
increased discomfort in his right shoulder that was so severe 
he was unable to work.  The physician listed a diagnosis of 
right snapping scapula and noted that the veteran had 
symmetrical motion in his shoulder with crepitance in the 
right scapulothoracic area.   

With regard to the right shoulder, the medical evidence of 
record demonstrates that the veteran's right, major arm, has 
range of motion to a point well beyond midway between the 
side and shoulder level.  With a forward flexion to 150 
degrees and an abduction to 135 degrees, the veteran's 
current limitation of motion does not more nearly approximate 
the criteria needed for a 20 percent rating under Diagnostic 
Code 5201.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201 
(2002).  

With regard to the left shoulder, the Board again notes that 
the veteran demonstrated forward flexion to 150 degrees and 
abduction to 135 degrees.  The veteran has range of motion of 
his left arm to well beyond midway between his side and 
shoulder level.  The veteran's current limitation of motion 
does not more nearly approximate the criteria needed for a 20 
percent rating under Diagnostic Code 5201.  See 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code 5201 (2002). 

The veteran maintains that he experiences constant bilateral 
shoulder pain.  The Board has considered the veteran's 
descriptions of his symptoms, but also notes that he does not 
have the medical expertise that would render competent his 
statements concerning the severity of his service-connected 
shoulder disabilities.  His opinion alone cannot meet the 
burden imposed by the rating criteria under 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Codes 5003, 5019, 5200-5203 with respect 
to determining the severity of his service-connected shoulder 
disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2002).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2002).  
Competent medical evidence is considered more probative than 
competent lay evidence.

The Board is not free to ignore the effects of pain caused by 
the veteran's bilateral shoulder disability.  An evaluation 
of any musculoskeletal disability must include consideration 
of the veteran's ability to engage in ordinary activities, 
including employment, and of impairment of function due to 
such factors as pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination.  See 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The veteran is competent to report 
pain in his shoulders.  However, these complaints of pain do 
not exceed the criteria for the current 10 percent ratings 
under Diagnostic Code 5019, which has taken pain into account 
in the assignment of the current ratings.  The record does 
not demonstrate objective evidence of instability or 
functional limitation that would warrant a higher rating 
under any applicable rating criteria.  The record also does 
not show that the veteran experiences incoordination, 
weakened movement, or excess fatigability due to his shoulder 
disabilities.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002).

In brief, higher evaluations are not warranted under 
Diagnostic Codes 5003, 5019, and 5200 through 5203 for the 
veteran's right and left shoulder disabilities.  Diagnostic 
Codes 5003 and 5019 do not allow ratings higher than 10 
percent to be assigned for degenerative arthritis based upon 
limitation of motion in the right and left shoulder joints.  
The veteran also does not demonstrate the criteria for a 
higher rating under any other applicable Diagnostic Codes.  
Medical evidence discussed above does not show that the 
veteran experiences ankylosis of the scapulohumeral 
articulation as well as impairment of the humerus or clavicle 
in either of his shoulders.  See 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5200-5203 (2002).  The Board finds that the 
evidence shows that the two separate 10 percent ratings 
currently in effect for the veteran's right and left shoulder 
disabilities are still appropriate. 

The Board has considered application of the benefit-of-the-
doubt doctrine with respect to this matter, but finds that 
there is no approximate balance of positive and negative 
evidence such as to warrant its application.  The 
preponderance of the medical evidence is against the 
veteran's claim.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  The governing norm in 
these exceptional cases is a finding that the case that 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2002).  In this 
case, the Schedule is not inadequate.  It provides for higher 
ratings for the veteran's shoulder disabilities.  As 
discussed above, however, the required criteria for the 
assignment of a higher schedular rating have not been shown.  
The veteran's disabilities have not required frequent periods 
of hospitalization.  In addition, it has not been shown that 
his disabilities produce marked interference with the 
veteran's employment.


ORDER

An increased rating in excess of 10 percent for residuals of 
bursitis of the right shoulder is denied.  

An increased rating in excess of 10 percent for residuals of 
bursitis of the left shoulder is denied 



		
	CHRISTOPHER J. GEARIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

